Citation Nr: 1755724	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  13-36 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for peripheral artery disease.


REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney 


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. L. Bernal, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from May 1965 to December 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in June 2017 and accepted that hearing in lieu of an in-person hearing before a member of the Board.  A transcript of that hearing has been associated with the claims file. 

The issues of entitlement to service connection for hypertension and peripheral artery disease are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's back disability is presumed to be related to his active service.


CONCLUSION OF LAW

A back disability is presumed to have been incurred in active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).





REASONS AND BASES FOR FINDING AND CONCLUSION

Service treatment records (STRs) shows that the Veteran was involved in a motor vehicle accident in 1968 which resulted in back pain and bed rest.  Subsequently, while in service, the Veteran sought treatment for back pain.  

Additionally, the Veteran has consistently reported that he first experienced back pain during active service and that he had continued to have symptoms of such since that time.  Additionally, the Veteran reported that despite the fact that he had been experiencing back pain ever since active service, he had been unable to seek medical attention for his back pain due not being able to obtain medical insurance.  

The Board notes that the Veteran is competent to report when he first experienced symptoms of back pain and that they have continued since that time.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board finds the Veteran to be credible in that respect.    

In October 2009, the Veteran was afforded a VA examination.  At that time, the Veteran reported that he first injured his back after a motor vehicle accident in active service.  The examiner diagnosed lumbar stenosis, degenerative disc disease of multiple lumbar disease, and lumbar facet syndrome.  The examiner opined that the Veteran's back disabilities were not caused by or the result of his in-service motor vehicle accident.  In this regard, the examiner noted that the Veteran was not re-seen during active service for his back disability and that the injury in service was actually to his neck and not his back.  

In March 2013, the Veteran was afforded another VA examination.  At that time, the Veteran again reported the in-service injury to his back.  The examiner diagnosed degenerative disc disease, lumbar stenosis, and lumbar facet syndrome.  The examiner opined that it was less likely as not that the Veteran's back disability was caused by the claimed in-service injury, event, or illness.  In this regard, the examiner noted that the service records showed only strain and multiple contusions, but that there was no further documentation of a back disability during service, or until 1995, nearly 24 years following the Veteran's separation from active service.    

The Board finds that the October 2009 and March 2013 VA opinions are not adequate for adjudication purposes.  In this regard, both examiners cited to the absence of documented treatment for back pain following service, which is an improper basis for a negative nexus opinion.  Further, the examiners failed to adequately consider the Veteran's competent and credible reports that he has experienced back pain since service.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007); Dalton v. Nicholson, 21 Vet. App. 23 (2007).  As the VA medical opinions of record are inadequate in regards to etiology of the Veteran's back disability, they cannot be used as the basis of a denial of entitlement to service connection.  

Also of record is a November 2010 medication opinion from the Veteran's private treatment provider, Dr. A.W.  At that time, Dr. A.W. noted he had been treating the Veteran for chronic back pain since 2008.  Dr. A.W. opined that it was more likely than not that the Veteran's current degenerative disc disease and degenerative joint disease of the back was the result of his 1968 motor vehicle accident in-service.  In this regard, Dr. A.W. noted that the Veteran has experienced chronic pain since the accident and given the severe nature of his degenerative disease of the spine, it was likely the disability was first incurred in 1968 and had gotten progressively worse over time.  

Additionally, at both the November 2013 hearing before a Decision Review Officer (DRO) and the June 2017 Board hearing, the Veteran testified that his back disability began when he was involved in a motor vehicle accident while on liberty leave in 1968.  The day of the accident, the Veteran was taken by ambulance to a local hospital.  Medical records verify his account.  The Veteran testified that he has experienced back pain continually since that in-service injury, 

In this case, the Veteran is competent to identify back pain and report that his symptoms started in service and have continued since that time.  His statements of continuity of symptoms are sufficient and credible to establish a link between his current back disability and his in-service injury.  The Veteran has provided competent and credible lay testimony of a continuity of symptomatology of back pain and muscle spasms, which was first noted in service and later diagnosed as degenerative disc disease, lumbar stenosis, and lumbar facet syndrome.  Moreover, the VA medical opinions of record, as discussed above, are inadequate and are not probative.  Further, the opinion from the Veteran's private treatment provider tends to support his claim.  Accordingly, the Board finds that the preponderance of the evidence is for the claim and entitlement to service connection for a low back disability is warranted.  38 U.S.C. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for low back disability is granted.


REMAND

The Board finds that additional development is required before the claims for hypertension and peripheral artery disease on appeal are decided.

It does not appear from the available evidence that reasonable efforts to obtain the Veteran's service personnel records have been made.  Because such records, if obtained, will contain information bearing on the Veteran's appeal, in regards to whether exposure to herbicide agents occurred, efforts should be made to procure them, or an explanation provided as to why they could not be procured.  

The issue of whether the Veteran's specified heart condition is a variation of ischemic heart disease has not been addressed in any of the Veteran's VA examinations.  Because that could have a bearing on the issues on appeal, efforts should be made to obtain the proper medical opinion.

The Board also notes that the evidence of record indicates that the Veteran was in receipt of disability benefits from the Social Security Administration (SSA) due, at least in part, to his claimed disabilities.  Thus far, it does not appear that any attempt has been made to obtain a complete copy of the medical records underlying the SSA award.  Because the records from SSA could contain information pertinent to the issues on appeal, efforts should be made to procure them.  

Additionally, current treatment records should be identified and obtained before a decision is made with regard to the remaining issues on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Request copies of all service personnel records in order to verify service in the Republic of Vietnam. 

2.  Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file. 

3.  Request that the SSA to provide copies of any records in its possession pertaining to its consideration of the Veteran's application for SSA benefits, to include any medical records considered in making a decision on that application.

4.  Then, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any heart conditions.  The claims file must be made available to, and reviewed by the examiner.  Any indicated tests and studies should be accomplished and all clinical findings should be reported in detail.  

Based on the examination results and a review of the record, the examiner should provide the following information:  

Identify all currently present heart disabilities and make a determination as to whether any currently present heart disability constitutes ischemic heart disease, or a variation of such.

For any heart disabilities diagnosed, is it at least as likely as not (a 50 percent or greater probability) that the disability had its onset during the Veteran's active service or is otherwise etiologically related to his active service, to include any verified exposure to herbicides sustained in such.  
	
The supporting rationale for all opinions expressed must be provided.	  

5.  The, readjudicate the remaining claims on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


